 1                                                            JS-6
 2

 3

 4

 5

 6

 7

 8                  UNITED STATES DISTRICT COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY PAVLOFF, MARK BEATTY, )   CASE NO.: 5:20-cv-00363-PA-KK
     ANITRA HART, LEON CHAPMAN,    )
12   FRAVELL DUANE JOHNSON, FELIX )     Hon. Percy Anderson
     CASTANEDA, RICARDO FLORES,    )
13   ELAINE FRANK, CHRIS HOLLOWAY, )
     VICTOR MORAN, JORGE MUNOZ,    )
14   JOE ODETTE, DONALD            )   ORDER GRANTING JOINT
     MASTRANGELLO, AND HAMED       )   STIPULATION TO DISMISS
15   RODRIGUEZ,                    )
                                   )   ACTION PURSUANT TO
16            Plaintiffs,          )   FEDERAL RULE OF CIVIL
                                   )
17        v.                       )    PROCEDURE 41(a)(1)(A)(ii)
                                   )
18   CARDINAL LOGISTICS            )
     MANAGEMENT CORPORATION,       )
19                                 )   Action Filed:   February 24, 2020
              Defendant.           )   Trial Date:     April 27, 2021
20                                 )
                                   )
21

22

23

24

25

26

27

28


                ORDER DISMISSING ENTIRE ACTION
 1            Upon consideration of the Parties’ Joint Stipulation to Dismiss Action
 2   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY
 3   ORDERED THAT:
 4            1.   All claims asserted by Plaintiffs against Defendant in this action shall
 5   be, and are hereby, dismissed with prejudice.
 6            2.   Plaintiffs and Defendant shall bear their respective attorneys’ fees and
 7   costs.
 8            3.   This Order shall have the effect of dismissing this action in its entirety,
 9   including, but not limited to, dismissing with prejudice all claims asserted in the
10   Third Amended Complaint.
11

12

13   DATED: December 11, 2020                 ____________________________________
                                              PERCY ANDERSON
14
                                              UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          1
                      ORDER] DISMISSING ENTIRE ACTION
